Citation Nr: 0843011	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a disability rating greater than 
10 percent for bilateral hearing loss, for accrued benefits 
purposes.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
September 1957.  He died in November 2003.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.  An RO hearing was held on the 
appellant's claims in April 2005.

The Board notes that, in a May 2005 rating decision, the RO 
denied the appellant's claim of entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.  This 
decision was not appealed, and became final.  See 38 U.S.C.A. 
§ 7105.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the veteran died in November 2003 at age 69 of 
cardiac failure; other significant conditions contributing to 
the immediate cause of death were respiratory failure, 
hyperosmotic coma, and sepsis.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

4.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, evaluated as zero 
percent disabling effective May 1, 2000, and as 10 percent 
disabling effective June 29, 2000.

5.  Prior to his death, the veteran's right ear hearing loss 
merited a Roman numeral designation of XI and his left ear 
hearing loss merited a Roman numeral designation of I.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1310, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2008).

2.  The criteria for entitlement to a disability rating 
greater than 10 percent for bilateral hearing loss, for 
accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 
1102, 1131, 5103, 5103A, 5107, 5111, 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.20, 3.31, 3.50, 3.152(b), 3.351, 
3.385, 3.400, 3.402, 3.1000, 4.1, 4.2, 4.7, 4.85, Table VI, 
DC 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a February 2004 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the appellant to submit evidence showing 
that the cause of the veteran's death benefits was related to 
active service, benefits were due to the veteran and unpaid 
at the time of his death, and noted other types of evidence 
the appellant could submit in support of her claims.  The 
appellant was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA substantially has satisfied 
the requirement that the appellant be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting the appellant's claim of service 
connection for the cause of the veteran's death.  The 
appellant's accrued benefits claim also must be denied.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claims of service connection for the 
cause of the veteran's death and for a disability rating 
greater than 10 percent for bilateral hearing loss, for 
accrued benefits purposes, are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot and there can be no failure to notify 
the veteran.  See Dingess, 19 Vet. App. at 473.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board observes that adjudication of an accrued benefits 
claim is limited to the evidence physically or constructively 
of record at the time of the veteran's death.  38 C.F.R. § 
3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); 
Hayes v. Brown, 4 Vet. App. 353 (1993).  Hence, there is 
nothing further for VA to do to assist the appellant with 
respect to her accrued benefits claim.  With respect to the 
appellant's service connection claim for the cause of the 
veteran's death, the Board also finds that VA has complied 
with the VCAA's duty to assist by aiding the appellant in 
obtaining evidence and affording her the opportunity to give 
testimony before the RO.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file; the appellant does not contend otherwise.

In August 2001, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that the veteran's 
service medical records were missing and likely destroyed in 
the July 1973 fire at NPRC.  In cases where the veteran's 
service medical records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Court also has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  In this case, the RO formally determined in January 
2006 that the veteran's service medical records were 
unavailable for review.

There also is no duty to provide an examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
no further action is necessary to meet the requirements of 
the VCAA.

The appellant contends that the veteran's service-connected 
bilateral hearing loss contributed to or caused his death.  
Although she also contended in her December 2004 notice of 
disagreement that an (unspecified) surgical procedure 
performed on the veteran at a VA hospital had contributed to 
or caused his death, as noted in the Introduction, the 
appellant did not initiate an appeal of the May 2005 rating 
decision  which denied her claim of entitlement to DIC under 
38 U.S.C.A. § 1151.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.312 (2008); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

As noted in the Introduction, the veteran's service medical 
records unfortunately are not available for review.

The post-service medical evidence shows that, on VA chest x-
ray in May 1995,  the cardiac silhouette was not enlarged.  
The impression was an essentially normal chest.  VA chest x-
ray in October 1996 showed no acute disease.

On VA ear disease examination in June 2001, the veteran's 
complaint was decreased hearing.  His wife reported that he 
had undergone 2 surgical procedures in the right ear in a VA 
hospital in New York "about 20 years ago" and had 
experienced drainage from the right ear "up to two years 
ago."  The veteran had Alzheimer's disease and Parkinson's 
disease.  Physical examination showed bilateral cerumen 
impaction, which was removed, and normal tympanic membranes 
and ear canals.  The diagnoses were status-post right ear 
surgery, bilateral cerumen impaction, and a normal ear exam.

On VA audiology examination in June 2001, the veteran 
complained of progressive hearing loss, tinnitus, and 
balances problems that had lasted "for more than 40 years.  
He is having difficulty following either one-tone or group 
conversation."  His history included suppurative otitis 
media and 3 surgeries in the right ear.  The veteran also 
reported 2 years of in-service noise exposure, including 
hearing trauma as a result of a grenade explosion during 
military training.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
15
15
25
50
70

Speech audiometry revealed speech recognition ability of 
0 percent in the right ear and of 96 percent in the left ear.  
The diagnoses were profound sensorineural hearing loss with 
0 percent speech recognition ability in the right ear and 
hearing within normal limits from 500 Hertz (Hz) to 2000 Hz 
and moderate to moderately severe sensorineural hearing loss 
from 3000 Hz to 4000 Hz with excellent speech recognition 
ability and normal middle ear function in the left ear.

In response to a request for records concerning the veteran's 
claimed post-service hospitalization for ear surgery, the VA 
Medical Centers in New York City, New York, and in Brooklyn, 
New York, notified the RO in December 2002 that there were no 
records available.

In April 2003, the veteran submitted copies of VA medical 
records showing that he was hospitalized at the VA Medical 
Center in New York City, New York (VAMC New York), from 
April 18, 1977, to May 6, 1977, for treatment of otosclerosis 
in the right ear.  He had a revision stapedectomy performed 
on April 18, 1977.  In an August 1977 letter, the Chief, 
Medical Administration Service, VAMC New York, stated that 
the veteran had been unable to work since April 18, 1977, and 
had experienced persistent vertigo with evidence of possible 
inner ear irritation since his discharge from hospital.

On VA outpatient treatment in May 1977, it was noted that the 
veteran was status-post stapedectomy in the right ear.  
During the procedure, there was sudden bleeding in the middle 
ear causing poor visibility of the prosthesis.  In the post-
operative period, the veteran experienced dizziness for about 
10 days but this had resolved.  Objective examination showed 
intact, well-healed tympanic membranes.  The VA examiner 
concluded that the veteran had achieved a very good result 
from his surgery considering the complications experienced 
during it.

In June 1977, the veteran complained of tinnitus in the right 
ear.  He denied any vertigo.  Physical examination showed no 
nystagmus and a well-healed, mobile right tympanic membrane.  

In August 1977, the veteran complained of persistent tinnitus 
and some positional vertigo.  Physical examination showed 
full extraocular movements without nystagmus, clear ear 
canals bilaterally, and intact tympanic membranes.

The veteran was hospitalized at the VA Medical Center in San 
Juan, Puerto Rico (VAMC San Juan) in August and in November 
2001 for treatment of cerebrovascular accidents.  In August 
2001, a computerized tomography (CT) scan showed a new 
lacunar infarct.  In November 2001, a head CT scar revealed a 
left pontine hypodensity suggestive of an acute ischemic 
cerebrovascular accident.  He was in a wheelchair and needed 
assistance.

The veteran was hospitalized at VAMC San Juan in April 2002 
for treatment of a cerebrovascular accident.  He was admitted 
with a diagnosis of dysphagia, which was ruled out by the 
dysphagia team, and for hypoactivity.  Due to his history of 
cerebrovascular accident, it was thought that he might have 
had a cerebrovascular accident.  Two CT scans of the 
veteran's head were done within 48 hours showing no acute 
infarct or hemorrhage.  In light of this, the working 
diagnosis for hypoactivity remained dehydration and 
overmedication with psychiatric drugs.

Private medical records dated in 2003 show that, prior to his 
death, the veteran was treated for, among other conditions, 
shortness of breath, cerebrovascular accident, and 
hypertension.

At her RO hearing in April 2005, the appellant testified that 
her husband had been treated for multiple ear problems at VA 
hospitals which had affected his brain.  She testified that, 
after the surgeries, the veteran could not work "any 
more/ever again."

In a June 2008 brief, the appellant's service representative 
contended that the veteran's death "was caused by brain 
damage as a result of illness in the veteran's ears."  The 
representative also contended that the veteran's service-
connected hearing loss "was simply a symptom of a more 
serious, service-connected condition which ultimately led to 
the veteran's death."

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  Although the veteran's service 
medical records unfortunately are not available for review, 
the appellant has not contended that any in-service treatment 
contributed to or caused the veteran's death; instead, she 
has contended that the veteran's service-connected bilateral 
hearing loss and additional post-service treatment for 
otosclerosis in the right ear contributed to or caused his 
death.  The veteran's post-service medical records show that 
his post-service surgical treatment for otosclerosis in April 
1977 achieved a good result.  Following surgery, his ear 
canals were clear and his tympanic membrane were intact 
bilaterally in August 1977.  Although the veteran was treated 
for several cerebrovascular accidents beginning in 2001 and 
for hypertension in 2003 just prior to his death, the 
remaining post-service medical evidence shows no treatment 
for the cardiac failure, respiratory failure, hyperosmotic 
coma, or sepsis which caused his death.  

Simply put, there is no medical evidence or competent opinion 
that links any of the causes of the veteran's death to an 
incident or finding during active service.  Also weighing 
against the claim is a gap of many years between the 
veteran's separation from service and the post-service 
medical evidence of cardiovascular problems (including 
hypertension).  With respect to negative evidence, the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).

Without medical evidence linking the causes of the veteran's 
death to an incident of or finding recorded during active 
service, the Board finds that service connection for the 
cause of the veteran's death is not warranted.

The appellant also contends that she is entitled to a 
disability rating greater than 10 percent for the veteran's 
bilateral hearing loss, for accrued benefits purposes.  
Specifically, she contends that this condition was more 
disabling than it was evaluated prior to the veteran's death.

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years, based on existing rating decisions or 
other evidence that was on file when the veteran died.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 
Vet. App. 558 (1996).  Only evidence contained in the claims 
file at the time of the veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353 (1993).

A review of the claims file shows that, prior to his death, 
the veteran had filed a claim for a compensable disability 
rating for bilateral hearing loss.  In a rating decision 
dated on December 9, 2002, and issued to the veteran on 
December 16, 2002, the RO assigned, in pertinent part, a 
10 percent rating for bilateral hearing loss, effective 
June 29, 2000.  The veteran disagreed with this decision in 
March 2003.  He perfected a timely appeal in August 2003.

As noted above, the veteran died in November 2003.  Under 38 
U.S.C.A. § 5121(c), a claim for accrued benefits requires 
that the application be filed within one year after the date 
of death.  The appellant filed her accrued benefits claim in 
February 2004; thus, her claim was timely filed and the Board 
will proceed to adjudicate it on the merits.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc.  38 C.F.R. § 4.85(c).  The puretone threshold average is 
the sum of the puretone threshold at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.

As noted above, the evidence of record at the time of the 
veteran's death shows included the veteran's VA 
hospitalization records in 1977, post-surgical VA outpatient 
treatment records dated in 1977, and VA examination reports 
dated in June 2001.

The results of the veteran's VA audiology examination in June 
2001 show puretone threshold averages of 105 in the right ear 
and of 40 in the left ear.  As noted above, the veteran also 
had speech recognition ability of 0 percent in the right ear 
and of 96 percent in the left ear.  Using Table VI, located 
in 38 C.F.R. § 4.85, the veteran's hearing had a numeric 
designation of XI in the right ear and a numeric designation 
of I in the left ear.  Under Table VII, also located in 
38 C.F.R. § 4.85, the numeric designation of XI and I 
intersect at a point that indicates a 10 percent rating.

The Board finds that the preponderance of the evidence is 
against the appellant's claim for a disability rating greater 
than 10 percent for bilateral hearing loss, for accrued 
benefits purposes.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
evidence on file at the time of the veteran's death shows 
that, during his lifetime, his service-connected bilateral 
hearing loss was, at worst, 10 percent disabling.  
See 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII.  Absent 
objective evidence showing that the veteran's bilateral 
hearing loss had worsened prior to his death, the Board finds 
that the appellant's claim for a disability rating greater 
than 10 percent for bilateral hearing loss, for accrued 
benefits purposes, is denied.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to a disability rating greater than 10 percent 
for bilateral hearing loss, for accrued benefits purposes, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


